The appellant Farm Bureau Mutual Insurance Company of Wisconsin calls attention to the fact that the policy of insurance issued by it, limited coverage for injury to one person to $5,000.  It also appears that in the trial court judgment was awarded against the appellant for $5,517.23, and appellant now contends that the allowance thereof was manifestly erroneous and the judgment is excessive in the amount of $517.23.  No objection was made to the entry of the judgment for the full amount of the verdict in the trial court, nor was there any motion by the appellant to correct the error, nor was any question raised by appellant in its briefs or on the oral argument in this court. *Page 459b 
It is considered that the question cannot be raised for the first time on a motion for rehearing.  Marshall  Ilsley Bankv. Stepke (1938), 228 Wis. 39, 279 N.W. 625.
Neither the trial court nor this court at any time considered any question relating to the coverage of the policy issued by the appellant.  There is nothing to reconsider.  There should have been a motion either in the trial court to correct its judgment or a motion in this court to modify the mandate.  No such motion was made.
By the Court. — Motion for rehearing denied with $25 costs in one case. *Page 460